David Alan Disher, Attorney at Law
                      Fellow, College of the State Bar of Texas
                      1167 FM 2144, Schulenburg, Texas 78956          FILED IN
               Phone Number: 979-263-5174 Fax number: 979-263-5183
                                                                1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
VIA FAX: 281-341-8604                                                  5/22/2015 9:59:55 AM
AND VIA E-MAIL                                                         CHRISTOPHER A. PRINE
                                                                               Clerk
May 22, 2015

Ms. Elizabeth Wittu
Official Court Reporter
240th Judicial District Court
Fort Bend County Courthouse
Richmond, Texas 77469

RE:    APPEAL: Case Number: 01-15-00385-CR; Trial Court Cause
       Number: 14-DCR-066980, The State of Texas vs. Daivion Banton,
       Aggravated Robbery, In The 240th Judicial District Court Of Fort Bend County,
       Texas, AND APPEAL: Case Number: 01-15-00386-CR; Trial Court Cause
       Cause Number: 14-DCR-066981, The State of Texas vs. Daivion Banton,
       Aggravated Kidnapping, In The 240th Judicial District Court Of Fort Bend
       County, Texas

Dear Ms. Wittu:

Pursuant to the Order signed July 29, 2014, the Court appointed me to represent Mr.
Daivion Banton in the above referenced matters until these cases are disposed, and
appeals are exhausted.

The Order And Notice Of Court Appointment Attorney document is page 7 of the Clerk’s
Record regarding both of these matters.

Pursuant to my telephone conversation yesterday with Ms. Michelle Gentile of the First
Court Of Appeals, I respectfully request that you prepare a duplicate transcription of the
audio recording of the bond reduction hearing held on or about March 26, 2015 before
Judge Pedro Ruiz and file the Reporter’s Record, pursuant to TEX. R. APP. P. 13. 1, 13.2,
and 31.1.

Please provide the original or copies of ALL exhibits entered into evidence, including but
not limited to, the following: ALL videotapes, all audiotapes and sealed documents in
this case regarding your involvement, or that of Judge Pedro Ruiz and appropriate
transcription of same.

If you cannot accomplish my request, please advise me immediately.
Page two
May 22, 2015
Ms. Elizabeth Wittu

If you have any questions, please do not hesitate to call me.

I thank you for your continued cooperation in these matters.

Very truly yours,


/s/ David Alan Disher
_________________________
David Alan Disher
DD/cmd

xc:    Ms. Annie Rebecca Elliott
       ATTENTION: BRENDA
       Fort Bend County District Clerk
       301 Jackson Street
       Richmond, Texas 77469
       via regular U.S. Mail

       Mr. John Healey
       Fort Bend County Criminal District Attorney
       Fort Bend County Courthouse
       Richmond, Texas 77469
       Via Fax: 281-238-3340

       Mr. Fred Felcman
       Fort Bend County Assistant District Attorney
       Fort Bend County Courthouse
       Richmond, Texas 77469
       Via Fax: 281-238-3340

       and to Mr. Daivion Banton
                CAUSE NOS. 14-DCR-066980 AND 14-DCR-066981

THE STATE OF TEXAS                     }     IN THE DISTRICT COURT
                                       }
VS.                                    }     OF FORT BEND COUNTY, TEXAS
                                       }
DAIVION ANTHONY BANTON                 }     240TH JUDICIAL DISTRICT

                            CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing Letter To The Court Reporter, dated
May 22, 2015, has been personally hand delivered, by Fax, or sent certified mail, return
receipt requested, by the U. S. Mail to the following parties:

Mr. John Healey
Fort Bend County Criminal District Attorney
Fort Bend County Courthouse
Richmond, Texas 77469, and

Mr. Fred Felcman
Fort Bend County Assistant District Attorney
Fort Bend County Courthouse
Richmond, Texas 77469

and to the Defendant,
Mr. Daivion Banton
INMATE
Fort Bend County Jail
1410 Ransom Road
Richmond, TX 77469


on this the 22nd day of May, 2015.



                                                     /s/ David Alan Disher
                                                     __________________________
                                                     David Alan Disher
                                                     Attorney for Appellant